                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

Jeff Cline, Matthew Simmons, and             )
all others similarly situated under          )
29 U.S.C. § 216(b),                          )
                                             )       ORDER
               Plaintiffs,                   )
                                             )
       vs.                                   )
                                             )
DC Power Tong, LLC, Derek Linghor,           )
Jonas McKenzie, Bob Hvinden, and             )       Case No. 1:16-cv-301
Michael Shane Kornkven,                      )
                                             )
               Defendants.                   )


       On September 20, 2018, the Court stayed the above-entitled action on motion by the parties

for 90 days. The Court granted the parties’ subsequent requests to extend the stay to allow them to

continue their settlement negotiations. The parties now request another 15 days to complete the

negotiation process.

       The court GRANTS the parties’ request (Doc. No. 51) and extends the stay for an additional

15 days. The parties shall submit another joint status report by the end of the 15-day extension.

       IT IS SO ORDERED.

       Dated this 3rd day of May, 2019.


                                                     /s/ Clare R. Hochhalter
                                                     Clare R. Hochhalter, Magistrate Judge
                                                     United States District Court
